873 F.2d 1437Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marion BRIGGS, Plaintiff-Appellant,v.ORANGE COUNTY SUPERIOR COURT, Defendant-Appellee.
No. 88-2023.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 19, 1989.Decided:  April 4, 1989.

Marion Briggs, appellant pro se.
Robert Holt Edmunds, Jr.  (Office of the United States Attorney), for appellee.
Before WIDENER, JAMES DICKSON PHILLIPS and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Marion Briggs appeals from the district court's order denying Briggs' petition for removal to federal court of proceedings pending in state court pursuant to 28 U.S.C. Sec. 1443.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Briggs v. Orange County Superior Court, CR No. 87-257-01-D (M.D.N.C. December 14, 1987).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.  Briggs' motion for default judgment is denied.


2
AFFIRMED.



*
 We note that Briggs was not entitled to removal under subsection 2 of 28 U.S.C. Sec. 1443.  That subsection only applies to federal officiers "and to persons assisting such officers in the performance of their official duties."   North Carolina v. Grant, 452 F.2d 780, 782 (4th Cir.1972) (quoting Greenwood v. Peacock, 384 U.S. 808, 815 (1966))